DAVIS, Commissioner.
The appellant was ousted from his position as principal and teacher in the public school system of Simpson County by unanimous vote of the Board of Education of Simpson County after a hearing before the Board as prescribed by KRS 161.790. Upon his appeal to the circuit court from the ouster order, appellant was denied the right to introduce any evidence, and the action of the Board of Education was affirmed. Appellant seeks reversal on the primary ground that he was denied appropriate opportunity to present his appeal in the circuit court “ * * * both as to law and as to fact * * * ” as permitted by KRS 161.790(6).
In a well-prepared and reasoned opinion, the special judge in the trial court noted and followed Board of Education of Ashland School Dist. v. Chattin, Ky., 376 S.W.2d 693 (1964). Had there been no change in our case law since Chattin, the judgment here appealed likely would be affirmed.
In Osborne v. Bullitt County Board of Education, Ky., 415 S.W.2d 607 (1967), we-expressly overruled so much of Board of Education of Ashland School Dist. v. Chattin, supra, as denied the right to a trial de novo in the circuit court in appeals, taken pursuant to KRS 161.790(6). The present appeal is ruled by the rationale of Osborne v. Bullitt County Board of Education, supra. It was error to refuse appellant *579a trial de novo upon his appeal to the circuit court, and this cause must be remanded for proceedings consistent with this opinion. All questions presented in this appeal, except the question of a trial de novo in the circuit court, are reserved and not adjudicated.
The judgment is reversed for proceedings consistent with the opinion.
WILLIAMS, C. J., and HILL, MILLI-KEN, MONTGOMERY and STEIN-FELD, JJ., concur.
&OSBORNE and PALMORE, JJ., not sitting.